DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 30 December 2021 in reference to application 16/808,159.  Claims 1-3, 5, 7-22 are pending and have been examined.

Response to Amendment
The amendment filed 30 December 2021 has been accepted and considered in this office action.  Claims 1, 5, 7, 9, 10, 14, and 15 have been amended, claims 4 and 5 cancelled, and claims 17-22 added.

Response to Arguments
Applicant's arguments filed 30 December 2021 regarding claims 1-3, 5, 9, 13-16 have been fully considered but they are not persuasive. Applicant states that allowable subject matter has been added to these claims. However the new limitations added to the claims were previously presented and rejected in the prior action. Applicant has presented no arguments as to why these limitations are allowable.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 9, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsutsumi et al. (US PAP 2017/0148459).

Consider claim 9, Tsutsumi teaches apparatus (abstract) for generating an error concealment signal, comprising: 
an LPC (linear prediction coding) representation generator for generating at least one of a first replacement LPC representation and a different second replacement LPC representation (0156-65 generating replacement LPC parameters when packet loss is detected… ISF, codebook gains all used for LPC coding G.718 is a CELP standard which is a form of LPC); and 
an LPC synthesizer for filtering at least one of a first codebook information using the first replacement representation to acquire a first replacement signal and a different second codebook information using the different second replacement LPC representation to acquire a second replacement signal (0165, synthesizing audio based on parameters output by missing parameter processing), 
wherein the apparatus is configured to influence a spectral shape of tonal and noise like parts of the error concealment signal separately (0164, noise parameters generated separately from pitch portions of signals), or  to play out a voiced signal part almost unchanged, while a noise part is converged to background noise (OPTIONAL or  to conceal a voiced part and fade out the voiced part with a fading speed dependent on a signal characteristics, and to maintain a background noise during concealment (OPTIONAL LIMITATION), or  to fade to background noise during concealment by fading out a tonal part without changing a spectral property of the tonal part and by fading a noise like part to a background spectral envelope estimate (OPTIONAL LIMITATION)
Wherein the apparatus comprises a controller for controlling a feedback into a first codebook providing the first codebook information, wherein the controller is configured to feed the first codebook information back into the first codebook (figure 8, output from synthesis filter feeds back to adaptive codebook) or to feed the combination of the first codebook information and the second codebook information back into the first codebook (optional limitation).

Consider claim 19, Tsutsumi teaches a method (abstract) of generating an error concealment signal, comprising: 
generating at least one of a first replacement LPC representation and a different second replacement LPC representation (0156-65 generating replacement LPC parameters when packet loss is detected… ISF, codebook gains all used for LPC coding G.718 is a CELP standard which is a form of LPC); and 
filtering at least one of a first codebook information using the first replacement representation to acquire a first replacement signal and a different second codebook information using the different second replacement LPC representation to acquire a 
influencing a spectral shape of tonal and noise like parts of the error concealment signal separately (0164, noise parameters generated separately from pitch portions of signals), or  playing out a voiced signal part almost unchanged, while a noise part is converged to background noise (OPTIONAL LIMITATION), or  concealing a voiced part and fade out the voiced part with a fading speed dependent on a signal characteristics, and to maintain a background noise during concealment (OPTIONAL LIMITATION), or fading to background noise during concealment by fading out a tonal part without changing a spectral property of the tonal part and by fading a noise like part to a background spectral envelope estimate (OPTIONAL LIMITATION),
wherein the method further comprises controlling a feedback into a first codebook providing the first codebook information, wherein the controller is configured to feed the first codebook information back into the first codebook (figure 8, output from synthesis filter feeds back to adaptive codebook) or to feed the combination of the first codebook information and the second codebook information back into the first codebook (optional limitation).

Consider claim 20, Tsutsumi teaches teaches A non-transitory digital storage medium having a computer program stored thereon to perform, when said computer program is run by a computer, the method of generating an error concealment signal, the method comprising:: 
at least one of a first replacement LPC representation and a different second replacement LPC representation (0156-65 generating replacement LPC parameters when packet loss is detected… ISF, codebook gains all used for LPC coding G.718 is a CELP standard which is a form of LPC); and 
filtering at least one of a first codebook information using the first replacement representation to acquire a first replacement signal and a different second codebook information using the different second replacement LPC representation to acquire a second replacement signal (0165, synthesizing audio based on parameters output by missing parameter processing), 
influencing a spectral shape of tonal and noise like parts of the error concealment signal separately (0164, noise parameters generated separately from pitch portions of signals), or  playing out a voiced signal part almost unchanged, while a noise part is converged to background noise (OPTIONAL LIMITATION), or  concealing a voiced part and fade out the voiced part with a fading speed dependent on a signal characteristics, and to maintain a background noise during concealment (OPTIONAL LIMITATION), or fading to background noise during concealment by fading out a tonal part without changing a spectral property of the tonal part and by fading a noise like part to a background spectral envelope estimate (OPTIONAL LIMITATION),
wherein the method further comprises controlling a feedback into a first codebook providing the first codebook information, wherein the controller is configured to feed the first codebook information back into the first codebook (figure 8, output from synthesis filter feeds back to adaptive codebook) or to feed the combination of the first .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-3, 5, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al. (US PAP 2017/0148459) in view of Chen et al. (US PAP 2008/0046233).

Consider claim 1, Tsutsumi teaches apparatus (abstract) for generating an error concealment signal, comprising: 
an LPC (linear prediction coding) representation generator for generating at least one of a first replacement LPC representation and a different second replacement LPC representation (0156-65 generating replacement LPC parameters when packet loss is detected… ISF, codebook gains all used for LPC coding G.718 is a CELP standard which is a form of LPC); and 
an LPC synthesizer for filtering at least one of a first codebook information using the first replacement representation to acquire a first replacement signal and a different second codebook information using the different second replacement LPC 
wherein the apparatus is configured 
to influence a spectral shape of tonal and noise like parts of the error concealment signal separately (0164, noise parameters generated separately from pitch portions of signals), or 
to play out a voiced signal part almost unchanged, while a noise part is converged to background noise (OPTIONAL LIMITATION), or  
to conceal a voiced part and fade out the voiced part with a fading speed dependent on a signal characteristics, and to maintain a background noise during concealment (OPTIONAL LIMITATION), or  
to fade to background noise during concealment by fading out a tonal part without changing a spectral property of the tonal part and by fading a noise like part to a background spectral envelope estimate (OPTIONAL LIMITATION)
wherein the LPC representation generator is configured to generate the first replacement LPC representation using one or more two non-erroneous preceding LPC representations (0157-58, calculating missing parameters from previously received frames), or to generate the second replacement LPC representation using a noise estimate and at least one non-erroneous preceding LPC representation, wherein the noise estimate represents the background spectral envelope estimate (optional limitation),

but does not specifically teach wherein the noise estimate represents the background spectral envelope estimate.
In the same field of packet loss correction, Chen teaches specifically teach wherein the noise estimate represents the background spectral envelope estimate (0068, 071-72, 0223, handling noise during packet loss, including using spectral envelope estimates)
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use spectral envelope estimates as taught by Chen in the system of Tsutsumi in order to increase the quality of packet loss concealment (Chen 0007).

Consider claim 2, Tsutsumi teaches apparatus of claim 1, further comprising: 
an adaptive codebook for providing the first codebook information (0162, adaptive codebook); and  2U.S. Patent Application No. 16/808,159 Attorney File No. 110971-9100.US03 
a fixed codebook for providing the second codebook information (0163, fixed codebook).

Consider claim 3, Tsutsumi teaches apparatus of claim 2, 
wherein the fixed codebook is configured to provide a noise signal for the error concealment (0225 noise signal may be based on fixed codebook), and 
or an adaptive codebook content combined with an earlier fixed codebook content (0162, 0148-50, adaptive codebook used to synthesize speech).

Consider claim 5, Tsutsumi teaches apparatus of claim 4, 
wherein the LPC representation generator is configured to generate the first replacement LPC representation using a mean value of at least two last good frames and a weighted summation of the mean value and the last good frame (para 0158-60, equations 27 and 28), wherein a first weighting factor of the weighted summation changes over successive erroneous or lost frames (0144, Beta factor may be varied from frame to frame), or 
wherein the LPC coefficient generator is configured to generate the second replacement LPC representation only using a weighted summation of a last good frame and the noise estimate, wherein a second weighting factor of the weighted summation changes over successive erroneous or lost frames (optional limitation).

Consider claim 13, Tsutsumi teaches apparatus of claim 1, wherein the LPC representation generator is configured to generate ISF vectors for the replacement LPC representations (0158-59 generating ISF vectors).

Consider claim 14, Tsutsumi teaches a method (abstract) of generating an error concealment signal, comprising: 
at least one of a first replacement LPC representation and a different second replacement LPC representation (0156-65 generating replacement LPC parameters when packet loss is detected… ISF, codebook gains all used for LPC coding G.718 is a CELP standard which is a form of LPC); and 
filtering at least one of a first codebook information using the first replacement representation to acquire a first replacement signal and a different second codebook information using the different second replacement LPC representation to acquire a second replacement signal (0165, synthesizing audio based on parameters output by missing parameter processing), 
influencing a spectral shape of tonal and noise like parts of the error concealment signal separately (0164, noise parameters generated separately from pitch portions of signals), or  playing out a voiced signal part almost unchanged, while a noise part is converged to background noise (OPTIONAL LIMITATION), or  concealing a voiced part and fade out the voiced part with a fading speed dependent on a signal characteristics, and to maintain a background noise during concealment (OPTIONAL LIMITATION), or fading to background noise during concealment by fading out a tonal part without changing a spectral property of the tonal part and by fading a noise like part to a background spectral envelope estimate (OPTIONAL LIMITATION),
wherein generating comprises generating the first replacement LPC representation using one or more two non-erroneous preceding LPC representations (0157-58, calculating missing parameters from previously received frames), or to generating the second replacement LPC representation using a noise estimate and at 
wherein the method comprises estimating the noise estimate from one or more preceding good frames (0156-64, especially 0164, generating noise from previous frame parameters), 
but does not specifically teach wherein the noise estimate represents the background spectral envelope estimate.
In the same field of packet loss correction, Chen teaches specifically teach wherein the noise estimate represents the background spectral envelope estimate (0068, 071-72, 0223, handling noise during packet loss, including using spectral envelope estimates)
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use spectral envelope estimates as taught by Chen in the system of Tsutsumi in order to increase the quality of packet loss concealment (Chen 0007).

Consider claim 15, Tsutsumi teaches A non-transitory digital storage medium having a computer program stored thereon to perform, when said computer program is run by a computer, the method of generating an error concealment signal, the method comprising:: 
generating at least one of a first replacement LPC representation and a different second replacement LPC representation (0156-65 generating replacement LPC parameters when packet loss is detected… ISF, codebook gains all used for LPC coding G.718 is a CELP standard which is a form of LPC); and 
at least one of a first codebook information using the first replacement representation to acquire a first replacement signal and a different second codebook information using the different second replacement LPC representation to acquire a second replacement signal (0165, synthesizing audio based on parameters output by missing parameter processing), 
influencing a spectral shape of tonal and noise like parts of the error concealment signal separately (0164, noise parameters generated separately from pitch portions of signals), or  playing out a voiced signal part almost unchanged, while a noise part is converged to background noise (OPTIONAL LIMITATION), or  concealing a voiced part and fade out the voiced part with a fading speed dependent on a signal characteristics, and to maintain a background noise during concealment (OPTIONAL LIMITATION), or fading to background noise during concealment by fading out a tonal part without changing a spectral property of the tonal part and by fading a noise like part to a background spectral envelope estimate (OPTIONAL LIMITATION),
wherein generating comprises generating the first replacement LPC representation using one or more two non-erroneous preceding LPC representations (0157-58, calculating missing parameters from previously received frames), or to generating the second replacement LPC representation using a noise estimate and at least one non-erroneous preceding LPC representation, wherein the noise estimate represents the background spectral envelope estimate (optional limitation),
wherein the method comprises estimating the noise estimate from one or more preceding good frames (0156-64, especially 0164, generating noise from previous frame parameters), 

In the same field of packet loss correction, Chen teaches specifically teach wherein the noise estimate represents the background spectral envelope estimate (0068, 071-72, 0223, handling noise during packet loss, including using spectral envelope estimates)
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use spectral envelope estimates as taught by Chen in the system of Tsutsumi in order to increase the quality of packet loss concealment (Chen 0007).

Allowable Subject Matter
Claims 7, 8, 10-12, and 17, 18, 21, and 22 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 7, Tsutsumi teaches apparatus (abstract) for generating an error concealment signal, comprising: 
an LPC (linear prediction coding) representation generator for generating at least one of a first replacement LPC representation and a different second replacement LPC representation (0156-65 generating replacement LPC parameters when packet loss is detected… ISF, codebook gains all used for LPC coding G.718 is a CELP standard which is a form of LPC); and 
an LPC synthesizer for filtering at least one of a first codebook information using the first replacement representation to acquire a first replacement signal and a different 
wherein the apparatus is configured to influence a spectral shape of tonal and noise like parts of the error concealment signal separately (0164, noise parameters generated separately from pitch portions of signals), or to play out a voiced signal part almost unchanged, while a noise part is converged to background noise (OPTIONAL LIMITATION), or  to conceal a voiced part and fade out the voiced part with a fading speed dependent on a signal characteristics, and to maintain a background noise during concealment (OPTIONAL LIMITATION), or  to fade to background noise during concealment by fading out a tonal part without changing a spectral property of the tonal part and by fading a noise like part to a background spectral envelope estimate (OPTIONAL LIMITATION). 
However the prior art of record does not specifically teach “wherein the LPC synthesizer comprises a first LPC synthesis filter for filtering the first codebook information using the first replacement LPC representation to obtain the first replacement signal and a second LPC synthesis filter for filtering the second codebook information using the second replacement LPC representation to obtain the second replacement signal; and wherein the LPC synthesizer further comprises a single LPC synthesis filter for filtering at least a portion of a combination of the first codebook information and the second codebook information or at least a portion of a combined weighted first codebook information and a weighted second codebook information using the first replacement LPC representation or the second replacement LPC representation 

Consider claim 8, Tsutsumi teaches apparatus of claim 1, apparatus (abstract) for generating an error concealment signal, comprising: 
an LPC (linear prediction coding) representation generator for generating at least one of a first replacement LPC representation and a different second replacement LPC representation (0156-65 generating replacement LPC parameters when packet loss is detected… ISF, codebook gains all used for LPC coding G.718 is a CELP standard which is a form of LPC); and 
an LPC synthesizer for filtering at least one of a first codebook information using the first replacement representation to acquire a first replacement signal and a different second codebook information using the different second replacement LPC representation to acquire a second replacement signal (0165, synthesizing audio based on parameters output by missing parameter processing), 
wherein the apparatus is configured to influence a spectral shape of tonal and noise like parts of the error concealment signal separately (0164, noise parameters generated separately from pitch portions of signals), or to play out a voiced signal part almost unchanged, while a noise part is converged to background noise (OPTIONAL or  to conceal a voiced part and fade out the voiced part with a fading speed dependent on a signal characteristics, and to maintain a background noise during concealment (OPTIONAL LIMITATION), or  to fade to background noise during concealment by fading out a tonal part without changing a spectral property of the tonal part and by fading a noise like part to a background spectral envelope estimate (OPTIONAL LIMITATION), 
wherein the LPC synthesizer further comprises a single LPC synthesis filter for filtering at least a portion of a combination of the first codebook information and the second codebook information (0165, audio synthesis filter uses outputs of fixed and adaptive codebooks) or at least a portion of a combined weighted first codebook information and a weighted second codebook information using the first replacement LPC representation or the second replacement LPC representation or a weighted or unweighted combination thereof (Optional Limitation).
 However the prior art of record does not specifically teach “4U.S. Patent Application No. 16/808,159 Attorney File No. 110971-9100.US03wherein the apparatus further comprises an LPC memory initializer for initializing a-the single LPC synthesis filter in case of a recovery from an erroneous or lost frame to a good frame, the LPC memory initializer being configured for: feeding at least a portion of a combined first codebook information and second codebook information or at least a portion of a combined weighted first codebook information and a weighted second codebook information into an-the single LPC synthesis filter, saving memory states acquired by the feeding; and initializing the single LPC synthesis filter using the saved memory states, when a subsequent frame is a good frame” when combined with each and every 

Consider claim 10, Tsutsumi teaches apparatus of claim 1, apparatus (abstract) for generating an error concealment signal, comprising: 
an LPC (linear prediction coding) representation generator for generating at least one of a first replacement LPC representation and a different second replacement LPC representation (0156-65 generating replacement LPC parameters when packet loss is detected… ISF, codebook gains all used for LPC coding G.718 is a CELP standard which is a form of LPC); and 
an LPC synthesizer for filtering at least one of a first codebook information using the first replacement representation to acquire a first replacement signal and a different second codebook information using the different second replacement LPC representation to acquire a second replacement signal (0165, synthesizing audio based on parameters output by missing parameter processing), 
wherein the apparatus is configured to influence a spectral shape of tonal and noise like parts of the error concealment signal separately (0164, noise parameters generated separately from pitch portions of signals), or to play out a voiced signal part almost unchanged, while a noise part is converged to background noise (OPTIONAL LIMITATION), or  to conceal a voiced part and fade out the voiced part with a fading speed dependent on a signal characteristics, and to maintain a background noise during concealment (OPTIONAL LIMITATION), or  to fade to background noise during concealment by fading out a tonal part without changing a spectral property of the tonal 
further comprising: a gain calculator for calculating a first gain information from the first presentation a second gain information from the second replacement LPC representation (0162-63, adaptive and fixed codebook gains).
 However the prior art of record does not specifically teach “4U.S. Patent Application No. 16/808,159 Attorney File No. 110971-9100.US03a compensator for compensating a gain influence of the first replacement LPC information using the first gain information and for compensating a gain influence of the second replacement LPC representation using the second gain information” when combined with each and every other limitation of the claim and the base claim.  Therefore claim 10 contains allowable subject matter.

Claims 11 and 12 depend on and further limit claim 10 and therefore contain allowable subject matter as well.

Claims 17, 18, 21, and 22 contain similar limitations as claims 8 and 10 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 16, the prior art or record does not teach or fairly suggest the limitations of “wherein the LPC representation generator is configured to generate the first replacement LPC representation usingU.S. Patent Application No. 16/808,159 Attorney File No.: 110971-9100.US03 one or more non-erroneous preceding LPC representations and the different second replacement LPC representation using a noise estimate, wherein the LPC synthesizer is configured to filter the first codebook information and the different second codebook information; and wherein the apparatus further comprises a replacement signal combiner for combining the first replacement signal and the second replacement signal to acquire the error concealment signal” when combined with each and every other limitation of the claim and the base claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655